Title: From Thomas Jefferson to John Ross, 2 January 1794
From: Jefferson, Thomas
To: Ross, John



Jan. 2. 1794.

Th: Jefferson presents his friendly respects to Mr. Ross: the sum which he finds his money-provisions fall short is about 450. Dollars; with which if Mr. Ross can have him furnished, he incloses him a substitution in due form to receive 390.62 at the bank of the US. on the 1st. day of April, and he will remit the balance at an earlier period. He considers himself as much indebted to Mr. Ross for his kind offer, and had before abundant motives to hold him in his particular esteem.
